UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7453



DAVID CHARLES WHIDDEN,

                                              Plaintiff - Appellant,

          versus


JENNA AUBERT, PFC, Badge 189; GARY BLAKES,
Sergeant, Badge No. 152,

                                            Defendants - Appellees,

          and


CITY OF HYATTSVILLE, MARYLAND, a Municipal
Corporation,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-751-AW)


Submitted:   June 28, 2006                 Decided:   August 3, 2006


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrell N. Roberts, III, ROBERTS & WOOD, Riverdale, Maryland, for
Appellant.    Daniel Karp, ALLEN, KARPINSKI, BRYANT & KARP,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          David Charles Whidden appeals the district court’s order

denying relief on his complaint that asserted both violations of

federal constitutional law pursuant to 42 U.S.C. § 1983 (2000) and

claims arising under state law.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court.*    Whidden v. Blakes, No. CA-

04-751-AW (D. Md. July 29, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




     *
      While the district court dismissed Whidden’s state law claims
upon a finding that Maryland’s statutory immunity for government
officials insulated the defendants from liability, we conclude that
a consideration of immunity was unnecessary as the defendants did
not lack probable cause for their actions. DiPino v. Davis, 729
A.2d 354, 366-67 (Md. 1999).

                               - 3 -